154 U.S. 570
14 S.Ct. 1215
19 L.Ed. 712
OTIS H. WEED et al.v.JOHN H. CRANE.
No. 123.
April 4, 1870.

J. B. Robb, for plaintiffs in error.
F. A. Brooks, for defendant in error.
Mr. Chief Justice CHASE delivered the opinion of the court.


1
On looking into the record of this cause we find no exception to any ruling of the court upon the trial, nor any exception to the report of the assessor, nor to any ruling of the court in relation to it. There is nothing, therefore, in the record which can be reviewed here upon error, and the judgment of the circuit court must be affirmed.